Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

dated as of

 

December 31, 2010

 

between

 

HERBST GAMING, LLC

 

The SUBSIDIARY GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

and

 

WILMINGTON TRUST COMPANY,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

17

SECTION 1.03

Accounting Terms; GAAP

17

 

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

SECTION 2.01

The Loans

18

SECTION 2.02

Interest Elections

18

SECTION 2.03

Repayment of Loans; Evidence of Debt

19

SECTION 2.04

Prepayment of Loans

20

SECTION 2.05

Administrative Agent Fees

21

SECTION 2.06

Interest

21

SECTION 2.07

Alternate Rate of Interest

22

SECTION 2.08

Increased Costs

23

SECTION 2.09

Break Funding Payments

24

SECTION 2.10

Taxes

24

SECTION 2.11

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

25

SECTION 2.12

Mitigation Obligations; Replacement of Lenders

27

 

 

ARTICLE III

 

 

 

GUARANTEE

 

 

 

SECTION 3.01

The Guarantee

28

SECTION 3.02

Acknowledgments, Waivers and Consents

28

SECTION 3.03

Reinstatement

31

SECTION 3.04

Subrogation

31

SECTION 3.05

Remedies

31

SECTION 3.06

Rights of Contribution

31

SECTION 3.07

General Limitation on Guaranteed Obligations

32

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 4.01

Organization; Powers

32

SECTION 4.02

Authorization; Enforceability

32

SECTION 4.03

Governmental Approvals; No Conflicts

33

SECTION 4.04

Properties

33

SECTION 4.05

Litigation and Environmental Matters

33

SECTION 4.06

Compliance with Laws and Agreements

34

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 4.07

Investment Company Status

34

SECTION 4.08

Taxes

34

SECTION 4.09

ERISA

34

SECTION 4.10

Disclosure

34

SECTION 4.11

Use of Credit

35

SECTION 4.12

Subsidiaries

35

SECTION 4.13

Real Property

35

 

 

ARTICLE V

 

 

 

CONDITIONS

 

 

 

SECTION 5.01

Effective Date

35

SECTION 5.02

Fees

38

SECTION 5.03

Notice of Effective Date

38

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 6.01

Financial Statements and Other Information

38

SECTION 6.02

Notices of Material Events

39

SECTION 6.03

Existence; Conduct of Business

40

SECTION 6.04

Payment of Obligations

40

SECTION 6.05

Maintenance of Properties

40

SECTION 6.06

Insurance

41

SECTION 6.07

Books and Records; Inspection Rights

41

SECTION 6.08

Compliance with Laws

41

SECTION 6.09

Use of Proceeds

41

SECTION 6.10

Certain Obligations Respecting Subsidiaries; Further Assurances

41

SECTION 6.11

Post-Closing Items

43

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 7.01

Indebtedness

43

SECTION 7.02

Liens

44

SECTION 7.03

Fundamental Changes

44

SECTION 7.04

Lines of Business

45

SECTION 7.05

Investments

45

SECTION 7.06

Restricted Payments

45

SECTION 7.07

Transactions with Affiliates

46

SECTION 7.08

Restrictive Agreements

46

SECTION 7.09

Optional Prepayment and Modifications of Certain Documents

46

SECTION 7.10

Certain Financial Covenants

47

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT

 

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.01

Events of Default

48

SECTION 8.02

Application of Payments

50

 

 

ARTICLE IX

 

 

 

AGENCY

 

 

 

SECTION 9.01

Administrative Agent

51

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

SECTION 10.01

Notices

53

SECTION 10.02

Waivers; Amendments

54

SECTION 10.03

Expenses; Indemnity; Damage Waiver

56

SECTION 10.04

Successors and Assigns

57

SECTION 10.05

Survival

59

SECTION 10.06

Counterparts; Integration; Effectiveness

59

SECTION 10.07

Severability

60

SECTION 10.08

Right of Setoff

60

SECTION 10.09

Governing Law; Jurisdiction; Etc.

60

SECTION 10.10

WAIVER OF JURY TRIAL

61

SECTION 10.11

Headings

61

SECTION 10.12

Treatment of Certain Information; Confidentiality

61

SECTION 10.13

USA PATRIOT Act

62

SECTION 10.14

Interest Rate Limitation

62

SECTION 10.15

Application of Gaming Laws

62

 

SCHEDULE 1

-

Lenders/Loans

SCHEDULE 2

-

Subsidiaries

SCHEDULE 3

-

Real Property

SCHEDULE 4

-

Bank Accounts

SCHEDULE 5

-

Existing Indebtedness

SCHEDULE 6

-

Existing Liens

SCHEDULE 7

-

Post-Closing Items

 

 

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Security Agreement

EXHIBIT C

-

Form of Assumption Agreement

EXHIBIT D

-

Form of Financial Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of December 31, 2010, between HERBST GAMING, LLC, as
Borrower, the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto, and
WILMINGTON TRUST COMPANY, as Administrative Agent.

 

Herbst Gaming, Inc. (“Herbst”) and its Subsidiaries (together with Herbst, the
“Herbst Entities”) have commenced voluntary cases (the “Chapter 11 Cases”) under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Nevada (the “Bankruptcy Court”), and the Herbst Entities have
continued to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

 

By order, dated January 22, 2010, the Bankruptcy Court confirmed the Debtors’
First Amended Joint Plan of Reorganization, filed on July 22, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Plan of
Reorganization”), in accordance with section 1129 of the Bankruptcy Code.

 

Pursuant to the Plan of Reorganization, the Borrower and the Subsidiary
Guarantors are herewith entering into this Agreement and the other Loan
Documents to partially satisfy the Prepetition Credit Agreement as provided in
the Plan of Reorganization and to consummate the Plan of Reorganization and, in
connection therewith, the initial Lenders are hereby deemed to have made, in the
aggregate, $350,000,000 aggregate principal amount of Loans.

 

The Borrower has agreed to secure all of its Secured Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of its Subsidiaries.

 

The Subsidiary Guarantors have agreed (i) to secure their respective Secured
Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties, a Lien on substantially all of their respective assets,
including a pledge of all of the Equity Interests of each of their respective
Subsidiaries, and (ii) to guarantee the Guaranteed Obligations (as defined
below).

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

i

--------------------------------------------------------------------------------


 

“Administrative Agent” means WTC, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person shall mean the possession,
direct or indirect, of the power to vote 10% or more of the Voting Shares of
such Person or to direct or cause the direction of the management and policies
of such Person, whether through the ownership of such Voting Shares, by contract
or otherwise.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1.00%, (c) the Base Floor Rate, and (d) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%.   Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Loans hereunder represented by the aggregate amount of such Lender’s Loans
hereunder.

 

“Applicable Rate” means, (a) with respect to any ABR Loan, 6.50% per annum, and
(b) with respect to any Eurodollar Loan, 7.00% per annum.

 

“Approved Fund” means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.  With respect to any Lender, Approved Fund shall also
include any swap, special purpose vehicles purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Exhibit C by an entity that, pursuant to Section 6.10(a), is required to
become a “Subsidiary Guarantor” hereunder and an “Obligor” under the Security
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

 

“Base Floor Rate” means a rate equal to 4.00% per annum.

 

2

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Herbst Gaming, LLC, a Nevada limited liability company.

 

“Borrowing” means (a) ABR Loans made, converted or continued on the same date or
(b) Eurodollar Loans made, converted or continued on the same date that have the
same Interest Period.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or a
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plants and equipment and any other assets that in accordance with GAAP are
required to be capitalized (including renewals, improvements and replacements)
during such period computed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (i) cash; (ii) certificates of deposit, time deposits
and bankers’ acceptances, in each case with maturities of three months or less
from the date of acquisition and with a Qualified Bank; (iii) demand deposits
and overnight bank deposits, in each case with a Qualified Bank; (iv) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States of America or (b) issued by any agency of the
United States of America the obligations of which are backed by the full faith
and credit of the United States of America, in each case maturing within one
year after such date; and (v) shares of any money market mutual fund that has
substantially all of its assets invested continuously in the types of
investments referred to above.

 

“Cash Management Agreement” means any agreement or arrangement relating to any
cash management services, including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements, or
in connection with any automated clearing house transfers of funds.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the Voting Shares of the Borrower; (b) a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower shall be occupied by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by managers

 

3

--------------------------------------------------------------------------------


 

so nominated; or (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Chapter 11 Cases” has the meaning set forth in the recitals hereto.

 

“Code” means the Internal Revenue Code of 1986, as now and hereafter in effect,
or any successor statute.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Confirmation Order” has the meaning set forth in Section 5.01(b).

 

“Consolidated Net Income” means, for any period (a) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus, in each
case to the extent included in such net income (or loss), (b) the sum of:

 

(i)            the net income (or loss) of any Person (other than a Subsidiary
of the Borrower) in which any other Person (other than the Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, plus

 

(ii)           the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries, plus

 

(iii)          the net income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, plus

 

(iv)          any after-tax gains attributable to asset sales or returned
surplus assets of any Plan (less any losses attributable to asset sales or
returned surplus assets of any Plan).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries after the Effective Date of any Indebtedness.

 

“Debt Service” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

4

--------------------------------------------------------------------------------


 

(a) all regularly scheduled payments or prepayments of principal of Indebtedness
(including the principal component of any payments in respect of Capital Lease
Obligations, but excluding repayments of any revolving credit Indebtedness
except to the extent the obligation of the relevant lenders to make such
revolving credit available is permanently reduced or terminated in connection
with such repayments) made during such period plus (b) all Interest Expense for
such period.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Accounts” has the meaning assigned to such term in the Security
Agreement.

 

“Disposition” means any conveyance, sale, lease, assignment, transfer or other
disposition of any property (whether now owned or hereafter acquired) by the
Borrower or any of its Subsidiaries to any other Person, provided that solely
for the purposes of the definition of “Net Available Proceeds” and
Section 2.04(b)(iii), any such conveyance, sale, lease, assignment, transfer or
other disposition (in one transaction or a series of related transactions),
yielding aggregate cash proceeds, net of each of the items described in the
first proviso of the definition of “Net Available Proceeds”, of an amount less
than $25,000, shall not be a “Disposition”.  “Dispose” and “Disposed of” have
meanings correlative thereto.

 

“Disqualified Lender” means any Person that has been denied an approval or a
license, or otherwise found unsuitable, under the Gaming Laws applicable to the
Borrower and its Subsidiaries.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means , for any period, an amount determined for the Borrower and its
Subsidiaries on a consolidated basis (and assuming for purposes of any such
period including a period prior to the Effective Date that “the Borrower and its
Subsidiaries” includes the Borrower’s immediate predecessor and its
Subsidiaries) equal to:

 

(a)           the sum, without duplication, of the amounts for such period of:

 

(i)            Consolidated Net Income, plus

 

(ii)           Interest Expense, plus

 

(iii)          provisions for taxes based on income (including the Tax Payment
Amount), plus

 

(iv)          total depreciation expense, plus

 

(v)           total amortization expense (including amortization of intangibles
and goodwill), plus

 

(vi)                              other non-cash items reducing Consolidated Net
Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), plus

 

(vii)                           extraordinary losses reducing Consolidated Net
Income, plus

 

5

--------------------------------------------------------------------------------


 

(viii)                        cash restructuring charges or reserves (including
severance and relocation costs) relating to the Plan of Reorganization,
acquisitions or consolidation of operations, minus

 

(b)           the sum, without duplication, of the amounts for such period of:

 

(i)                                     other non-cash items increasing
Consolidated Net Income for such period (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), plus

 

(ii)           interest income, plus

 

(iii)          extraordinary gains increasing Consolidated Net Income.

 

“Effective Date” means the date on which the conditions specified in Article V
are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any property
covered by the Mortgages or any part of the property thereunder in favor of any
governmental entity) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or permitting or arranging for the
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
member’s or membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries of (i) any of its capital stock, (ii) any warrants or options
exercisable in respect of its capital stock or (iii) any other security or
instrument representing an equity interest (or the right to obtain any equity
interest) in the Borrower or any of its Subsidiaries or (b) the receipt by the
Borrower or any of its Subsidiaries after the Effective Date of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution); provided that “Equity Issuance” shall not
include (x) any such issuance or sale by any Subsidiary of the Borrower to the
Borrower or (y) any capital contribution by the Borrower to any wholly owned
Subsidiary of the Borrower.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional

 

6

--------------------------------------------------------------------------------


 

shares of capital stock of any class, or partnership or other ownership
interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as now and
hereafter in effect, or any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or (h) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Cash Flow” means, for any period, an amount (if positive) determined for
the Borrower and its Subsidiaries on a consolidated basis equal to:

 

(a)           the sum, without duplication, of:

 

(i)            EBITDA for such period; plus

 

(ii)           cash extraordinary gains increasing Consolidated Net Income;
minus

 

(b)           the sum, without duplication, of:

 

(i)                                     Capital Expenditures permitted under
Section 7.10(a) made during such period (other than any Capital Expenditures
made with the proceeds of Indebtedness permitted to be incurred after the date
hereof under Section 7.01); plus

 

7

--------------------------------------------------------------------------------


 

(ii)           the aggregate amount of Debt Service for such period; plus

 

(iii)                               provisions for current taxes based on income
of the Borrower and its Subsidiaries and payable in cash with respect to such
period; plus

 

(iv)                              all Restricted Payments made or permitted to
be made for such period pursuant to clause (c) of the proviso to Section 7.06
during such period; plus

 

(v)                                 cash extraordinary losses decreasing
Consolidated Net Income; plus

 

(vi)                              cash restructuring charges or reserves
(including severance and relocation costs) relating to the Plan of
Reorganization, acquisitions or consolidation of operations

 

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.12(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.10(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.10(a).

 

“Exempted Bank Accounts” means any deposit account or securities account
maintained by any Obligor so long as (and only so long as) the average daily
balance (calculated at the close of business on each Business Day) in such
deposit account or securities account during any calendar month does not exceed
$25,000 at any time, provided that if the aggregate amount of such average daily
balances of all deposit accounts and securities accounts maintained at any one
financial institution exceeeds $250,000, then each such deposit account and
securities account maintained at such financial institution shall not be
“Exempted Bank Accounts”.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of the Borrower or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States of America, state or local tax
refunds, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Available Proceeds of any Causalty Event
subject to section 2.04(b)(i)).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of

 

8

--------------------------------------------------------------------------------


 

1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Flood Laws” has the meaning set forth in Section 4.13.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Gaming Board” means, collectively, (a) the Nevada Gaming Commission, (b) the
Nevada State Gaming Control Board, (c) Iowa Racing and Gaming Commission,
(d) Iowa Division of Criminal Investigation, Gaming Enforcement Bureau, (e) the
Missouri Gaming Commission and (f) any other Governmental Authority that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower and its Subsidiaries within its
jurisdiction.

 

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower and its Subsidiaries within its
jurisdiction.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each other holder from time to time of a Guaranteed Obligation.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or with respect to which liability
or standards of conduct are imposed pursuant to any Environmental Law.

 

“Herbst” has the meaning set forth in the recitals hereto.

 

“Herbst Entities” has the meaning set forth in the recitals hereto.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that
trade accounts incurred in the ordinary course of business shall not constitute
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of four fiscal quarters ending on or most recently ended prior to such
date to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.02.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP, and assuming for purposes of any such period including a
period prior to the Effective Date that “the Borrower and its Subsidiaries”
includes the Borrower’s immediate predecessor and its Subsidiaries), of all
interest in respect of Indebtedness (including the interest component of any
payments in respect of Capital Lease Obligations) paid or accrued during such
period (including all discounts paid in cash and all commitment fees and other
fees paid or accrued in respect of any Indebtedness).

 

10

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each calendar month, and (b) with respect to any Eurodollar
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three-month intervals after the first
day of such Interest Period.

 

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as
specified in the applicable Interest Election Request; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services, securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 45 days arising in connection with the provision of services or sale
of inventory or supplies by such Person in each case in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

 

“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Leverage Ratio” means, as at any date, the ratio of (a) all Indebtedness of the
Borrower and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) as at such date, to (b) EBITDA for the
period of four fiscal quarters ending on or the most recently ended prior to
such date.

 

“LIBO Floor Rate” means a rate equal to 3.00% per annum.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
greater of (a) the rate appearing on Reuters Page LIBOR01 (or on any successor
or substitute page or service providing quotations of interest rates applicable
to dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period and (b) the LIBO Floor Rate.  If the
rate to be determined for the forgoing clause (a) is not available at such time
for any reason, then such rate shall be the rate at which Dollar deposits of
$5,000,000 for a

 

11

--------------------------------------------------------------------------------


 

maturity comparable to such Interest Period are offered by the principal London
office of Bank of America, N.A. in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of the Borrower or any of its Subsidiaries.

 

“Loan Documents” means, collectively, this Agreement, the Security Documents,
each Assumption Agreement, any other document executed and delivered pursuant
hereto or thereto or otherwise evidencing or securing any Loan or other
obligation hereunder or under the other Loan Documents (including any fee
letter) and any amendment, waiver, supplement, joinder, accession or
modification to the foregoing.

 

“Loans” means the loans deemed made by the Lenders to the Borrower pursuant to
this Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Obligor to perform any of
its obligations under this Agreement or any of the other Loan Documents to which
it is a party (c) the rights of or benefits available to the Lenders under this
Agreement or any of the other Loan Documents, (d) the legality, validity,
binding effect, or enforceability against an Obligor of a Loan Document to which
it is a party or (e) the collateral or the Administrative Agent’s Liens (on
behalf of itself and the Lenders) under the Security Documents or the priority
of such Liens.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Maturity Date” means the date five years after the date hereof, or, if such
date is not a Business Day, the immediately preceding Business Day.

 

“Mortgages” means, collectively, one or more mortgages and deeds of trust (or
equivalent instruments) executed by an Obligor in favor of the Administrative
Agent for the benefit of the Secured Parties and covering the properties and
leasehold interests identified in Schedule 3.

 

12

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Proceeds” means:

 

(a)           in the case of any Disposition, the aggregate amount of all cash
payments received by the Borrower and its Subsidiaries directly or indirectly in
connection with such Disposition, provided that (i) Net Available Proceeds shall
be net of (x) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection with such Disposition, (y) reserves established by
the Borrower or any of its Subsidiaries in accordance with GAAP against
indemnification obligations, purchase price adjustments and other liabilities
reasonably anticipated and directly attributable to such Disposition (provided
that, to the extent and at any time such amounts are released from such reserve
without being applied to such liabilities, then such amounts shall be deemed Net
Available Proceeds) and (z) any Federal, state or local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result of such
Disposition (but only to the extent that such estimated taxes are in fact paid
to the relevant Federal, state or local Governmental Authority within 18 months
of the date of such Disposition) and (ii) Net Available Proceeds shall be net of
any repayments by the Borrower or any of its Subsidiaries of Indebtedness to the
extent that such Indebtedness is secured by a Lien on the property that is the
subject of such Disposition, and provided further that if (A) the Borrower shall
deliver a certificate of a Financial Officer of the Borrower to the
Administrative Agent at or prior to the receipt of such Net Available Proceeds
for such Disposition, setting forth the Borrower’s intent to reinvest such Net
Available Proceeds in assets of a kind then used or usable in the business of
the Borrower or any of its Subsidiaries within 180 days of receipt thereof and
(B) no Event of Default shall have occurred and be continuing at the time of
delivery of such certificate, then such Net Available Proceeds up to an
aggregate amount equal to $10,000,000 in any fiscal year shall not constitute
Net Available Proceeds except to the extent not so reinvested at the end of such
180-day period (at which time such Net Available Proceeds shall be deemed Net
Available Proceeds);

 

(b)           in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other cash compensation received
by the Borrower and its Subsidiaries in respect of such Casualty Event net of
(i) reasonable expenses incurred by the Borrower and its Subsidiaries in
connection therewith and (ii) contractually required repayments of Indebtedness
to the extent secured by a Lien on such property and any income and transfer
taxes payable by the Borrower or any of its Subsidiaries in respect of such
Casualty Event, provided that, if (A) the Borrower shall deliver a certificate
of a Financial Officer of the Borrower to the Administrative Agent at or prior
to the receipt of such cash payments, (x) setting forth the Borrower’s intent to
apply such proceeds to the repair or restoration of the property subject to such
Casualty Event within 180 days of receipt of such proceeds or to the
reimbursement of Capital Expenditures made with respect to any such repair or
restoration after the Casualty Event but prior to the receipt of such proceeds
and (y) certifying that the repair or restoration of the property subject to
such Casualty Event to a condition substantially similar to the condition of
such property immediately prior to the event or events to which such Casualty
Event relates is technically and economically feasible within such 180-day
period and that a sufficient amount of funds is or will be available to make
such repairs and restorations, and (B) no Event of Default shall have occurred
and shall be continuing at the time of delivery of such certificate, then such
proceeds shall not constitute Net Available Proceeds except to the extent not so
used at the end of such 180-day period (at which time such proceeds shall be
deemed to be Net Available Proceeds)

 

13

--------------------------------------------------------------------------------


 

(c)           in the case of any Equity Issuance, the aggregate amount of all
cash received by the Borrower and its Subsidiaries in respect of such Equity
Issuance net of reasonable expenses incurred by the Borrower and its
Subsidiaries in connection therewith; and

 

(d)           in the case of any Debt Incurrence, the aggregate amount of all
cash received by the Borrower and its Subsidiaries in respect of such Debt
Incurrence net of reasonable expenses incurred by the Borrower and its
Subsidiaries in connection therewith.

 

“Obligor” means the Borrower and each Subsidiary Guarantor.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” means any Person to whom a participation is sold as permitted by
clause (d) of Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 8.01 or Liens securing appeal or
other surety bonds related to such judgments;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(g)           title exceptions listed on Schedule B to any title policy
delivered in accordance with Schedule 7 or Section 6.10(c); and

 

(h)           licenses of patents, trademarks and other intellectual property
rights granted by any of the Borrower or any Subsidiary in the ordinary course
of business and not interfering in

 

14

--------------------------------------------------------------------------------


 

any material respect with the ordinary conduct of business of the Borrower and
its Subsidiaries, taken as a whole;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” has the meaning set forth in the recitals hereto.

 

“Prepetition Agent” means Wilmington Trust Company, as administrative agent for
the Prepetition Lenders.

 

“Prepetition Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of January 3, 2007, by and among Herbst, the
Prepetition Agent and the Prepetition Lenders, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof.

 

“Prepetition Lenders” means the “Lenders” party to the Prepetition Credit
Agreement immediately prior to the commencement of the Chapter 11 Cases.

 

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America, N.A. as its “prime
rate”.  Any change in such rate announced by Bank of America, N.A. shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Qualified Bank” means any commercial bank organized under the laws of the
United States of America or any state thereof that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the sum of the total outstanding Loans.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests of the Borrower or any option, warrant or other
right to acquire any such Equity Interests of the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit B between the Borrower, the Subsidiary Guarantors and the Administrative
Agent.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Trademark Security Agreement and any other collateral agreement,
intercreditor agreement, mortgage, deed of trust, license or sub-license
agreement or account control agreement delivered in connection with the Loan
Documents, and all Uniform Commercial Code financing statements required by such
documents to be filed with respect to the security interests in personal
property and fixtures created pursuant to such documents.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Board or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each of the Subsidiaries of the Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.10(a).

 

“Tax Payment Amount” shall mean, for any period, an amount not exceeding the
amount of Federal, state and local income taxes the Borrower would otherwise
have paid in the event it was a separate corporation (other than an “S
corporation” within the meaning of Section 1361 of the Code) for such period and
all prior periods (taking into account carryforwards of net operating losses and
other tax attributes that would have been available to such corporation).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

16

--------------------------------------------------------------------------------


 

“Trademark Security Agreement” means the trademark security agreement dated on
or about the date hereof and executed and delivered by the Borrower and each of
the Subsidiary Guarantors.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement or the other Loan Documents to which such Obligor is intended to
be a party and the deemed borrowing of Loans.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Voting Shares” means, with respect to any Person, any class or classes of
capital stock or other ownership interests pursuant to which the holders thereof
have the general voting power under ordinary circumstances to elect directors,
managers or trustees of such Person (irrespective of whether or not, at the
time, stock of any other class or classes has, or might have, voting power by
reason of the happening of any contingency).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“WTC” means Wilmington Trust Company.

 

SECTION 1.02 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, supplemented or
modified from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01  The Loans.  In partial satisfaction of the Prepetition Credit
Agreement, each Lender shall be deemed to have made, on the Effective Date,
Loans to the Borrower in an amount equal to the amount set forth opposite such
Lender’s name on Schedule 1. Amounts prepaid or repaid in respect of Loans may
not be reborrowed.

 

SECTION 2.02 Interest Elections.

 

(a)           Elections by the Borrower.  The Loans comprising the Borrowing on
the Effective Date shall be a Eurodollar Borrowing and shall have a one month
Interest Period. Thereafter, the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing; provided that there shall not
at any time be more than five Borrowings outstanding.

 

(b)           Limitation on Interest Period.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to elect to
convert to or continue as a Eurodollar Borrowing any Borrowing if the Interest
Period requested therefor would end after the Maturity Date.

 

(c)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone (i) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing, or (ii) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of the proposed Borrowing. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(d)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(b).

 

18

--------------------------------------------------------------------------------


 

(e)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Loans upon determination of such interest rate.  At any time that
ABR Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in the Prime Rate used in determining the
Alternate Base Rate promptly following the public announcement of such change.

 

(f)            Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Eurodollar Borrowing is repaid as provided herein, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration and
such Borrowing shall be continued as a Eurodollar Borrowing.

 

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period therefor.

 

SECTION 2.03 Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the Maturity Date.

 

(b)           Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings hereunder, and subject (in the case of a prepayment) to any
applicable provisions of Section 2.04, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 12:00 noon, New York
City time, (i) three Business Days before the scheduled date of such repayment
or Eurodollar Borrowings and (ii) on the date of such prepayment of ABR
Borrowings. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).  Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.

 

(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

 

(e)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein and, in the
case of said paragraph (d) shall be consistent with the Register;

 

19

--------------------------------------------------------------------------------


 

provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(f)            Promissory Notes.  Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.04 Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b)           Mandatory Prepayments.  Subject to Section 8.02 with respect to
application of payments following the occurrence and during the continuance of
an Event of Default, the Borrower will prepay the Loans as follows:

 

(i)            Casualty Events.  Within five Business Days following the receipt
by the Borrower or any of its Subsidiaries of the proceeds of insurance, a
condemnation award or other compensation in respect of any Casualty Event
affecting any property of the Borrower or any of its Subsidiaries (or upon such
earlier date as the Borrower or such Subsidiary, as the case may be, shall have
determined not to repair or replace the property affected by such Casualty
Event), the Borrower shall prepay the Loans, in an aggregate amount, if any,
equal to 100% of the Net Available Proceeds of such Casualty Event.
Notwithstanding the foregoing, in the event that a Casualty Event shall occur
with respect to property covered by the Mortgages, the Borrower shall prepay the
Loans on the dates, and in the amounts of the required prepayments, specified in
the Mortgages, to the extent applicable.  Nothing in this paragraph shall be
deemed to limit any obligation of the Borrower or any of its Subsidiaries
pursuant to any of the Security Documents to remit to a collateral or similar
account maintained by the Administrative Agent pursuant to any of the Security
Documents the proceeds of insurance, condemnation award or other compensation
received in respect of any Casualty Event.

 

(ii)           Equity Issuance.  Upon any Equity Issuance, the Borrower shall
prepay the Loans, in an aggregate amount equal to 100% of the Net Available
Proceeds thereof.

 

(iii)          Sale of Assets.  In the event that the Net Available Proceeds of
any Disposition (herein, the “Current Disposition”), and of all prior
Dispositions as to which a prepayment has not yet been made under this
paragraph, shall exceed $1,000,000 in the aggregate in any fiscal year then, no
later than ten Business Days after the occurrence of the Current Disposition,
the Borrower will deliver to the Lenders a statement, certified by a Financial
Officer of the Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, of the amount of the Net Available Proceeds of the Current
Disposition (and all such prior Dispositions) and will prepay the Loans in an
aggregate amount equal to 100% of the Net Available Proceeds of the Current
Disposition (and all such prior Dispositions) to the extent in excess of
$1,000,000 in the aggregate in any fiscal year.

 

20

--------------------------------------------------------------------------------


 

(iv)          Debt Incurrence.  Upon any Debt Incurrence, the Borrower shall
prepay the Loans, in an aggregate amount equal to 100% of the Net Available
Proceeds thereof.

 

(v)           Extraordinary Receipts.  Not later than the first Business Day
following the date of receipt by the Borrower or any of its Subsidiaries of any
Extraordinary Receipts, the Borrower shall prepay the Loans in an aggregate
amount equal to such Extraordinary Receipts.

 

(vi)          Excess Cash Flow.  Within two Business Days of the date on which
the financial statements required to be delivered pursuant to
Section 6.01(a) shall have been delivered and, in any event, not later than the
date 90 days after the end of each fiscal year of the Borrower ending after the
date hereof beginning with fiscal year 2011, the Borrower shall prepay the Loans
in an aggregate amount equal to 75% of Excess Cash Flow for such fiscal year.

 

(c)           Notices, Etc.  The Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid, any other information required to be in such
notice pursuant to Section 2.03(b) and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
(i) in the case of prepayment of a Eurodollar Borrowing, shall be in the
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof and (ii) in the case of prepayment of an ABR Borrowing, shall be in the
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof, except in each case as necessary to apply fully the required amount of
a mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.06.

 

(d)           Prepayment Premium.  Each mandatory prepayment pursuant to
Sections 2.04(b)(ii), (iii) and (iv) and each optional prepayment shall be
accompanied by a prepayment premium equal to (i) if such prepayment is made on
or prior to the first anniversary of the Effective Date, 3.00% of the principal
amount of such prepayment, (ii) if such prepayment is made after the first
anniversary of the Effective Date and on or prior to the second anniversary of
the Effective Date, 2.00% of the principal amount of such prepayment, (iii) if
such prepayment is made after the second anniversary of the Effective Date and
on or prior to the third anniversary of the Effective Date, 1.00% of the
principal amount of such prepayment, and (iv) if such prepayment is made after
the third anniversary of the Effective Date, zero.

 

SECTION 2.05 Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

SECTION 2.06 Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

 

21

--------------------------------------------------------------------------------


 

(c)           Default Interest.  Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default, the principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest on the Loans or any fees or other amounts owed under the Loan
Documents, shall thereafter bear interest (including post petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2.00% per annum in excess of the interest
rate otherwise payable hereunder with respect to the applicable Loans (or, in
the case of any such fees and other amounts, at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable hereunder for ABR Loans);
provided that, in the case of Eurodollar Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Loans shall thereupon become ABR Loans and shall
thereafter bear interest payable upon demand at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable hereunder for ABR Loans. 
Payment or acceptance of the increased rates of interest provided for in this
paragraph is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand; (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

 

(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.07 Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or the continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective and such Borrowing
(unless prepaid) shall be continued as, or converted to, an ABR Borrowing.

 

22

--------------------------------------------------------------------------------


 

SECTION 2.08 Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.10 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

23

--------------------------------------------------------------------------------


 

SECTION 2.09 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto, or (d) the
assignment as a result of a request by the Borrower pursuant to
Section 2.12(b) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for Dollar deposits from other banks in the eurodollar market at
the commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

 

SECTION 2.10 Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

24

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.11 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)           Payments by the Obligors.  Each Obligor shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.08, Section 2.09 or Section 2.10, or
otherwise), or under any other Loan Document (except to the extent otherwise
provided therein), prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890, Attention of James A.
Hanley, except as otherwise expressly provided in the relevant Loan Document and
except payments pursuant to Section 2.08, Section 2.09, Section 2.10 and
Section 10.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

25

--------------------------------------------------------------------------------


 

All payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in Dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein, (i) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Loans that are to be included in
such Borrowing (in the case of conversions or continuations of Loans), (ii) each
payment or prepayment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of such Loans held by them; and (iii) each payment of interest
on Loans by the Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

 

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower, any Subsidiary
thereof or any Affiliate of the Borrower (other than any Lender or any Affiliate
thereof), as to which the provisions of this paragraph shall apply.

 

Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.

 

(e)           Payments by the Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the

 

26

--------------------------------------------------------------------------------


 

Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.11(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Section 2.11(e) until all such unsatisfied
obligations are fully paid.

 

SECTION 2.12 Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.08, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.10, then such Lender shall use its commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.08 or Section 2.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If (x) any Lender requests compensation
under Section 2.08, (y) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.10 or (z) any Lender does not provide its consent with respect to
an amendment, modification or waiver requested pursuant to Section 10.02 with
respect to any provisions of this Agreement that require the consent of 100% of
the Lenders but consent with respect to such matter shall have been obtained
from Lenders having outstanding Loans representing more than 50% of the sum of
the total outstanding Loans, then the Borrower may, at its sole expense and
effort, upon notice to any such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.04), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.04;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.08 or payments required to be made pursuant to
Section 2.10, such assignment will result in a reduction in such compensation or
payments thereafter;

 

27

--------------------------------------------------------------------------------


 

(iv)          in the case of any such assignment resulting from a non-consenting
Lender under Section 10.02, the assignee Lender shall consent, at the time of
such assignment, to each applicable requested matter; and

 

(v)           such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01 The Guarantee.  The Subsidiary Guarantors hereby unconditionally
jointly and severally guarantee, as primary obligor and not merely as surety, to
the Administrative Agent for the benefit of the Guaranteed Parties (i) the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees,
indemnification obligations and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter payable or becoming payable
or now existing or hereafter arising, by the Borrower under this Agreement and
by any Obligor under the Loan Documents and (ii) all obligations of the Obligors
to U.S. Bank National Association under any Cash Management Agreement, in each
case strictly in accordance with the terms thereof, including all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy,
insolvency or other similar proceeding with respect to the Borrower or any other
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding (collectively, the “Guaranteed Obligations”).  The Subsidiary
Guarantors hereby further unconditionally jointly and severally agree that
(a) if the Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and (b) in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the Guaranteed Obligations will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.  This is a
continuing guaranty and is a guaranty of payment and not merely of collection,
and shall apply to all Guaranteed Obligations whenever arising.

 

SECTION 3.02 Acknowledgments, Waivers and Consents.  Each Subsidiary Guarantor
agrees that its obligations under this Section shall, to the fullest extent
permitted by applicable law, be primary, absolute, irrevocable and unconditional
under any and all circumstances and shall apply to any and all Guaranteed
Obligations now existing or in the future arising. Without limiting the
foregoing, each Subsidiary Guarantor agrees that:

 

(a)           Guarantee Absolute.  The occurrence of any one or more of the
following shall not affect the enforceability of this Article III in accordance
with its terms or affect, limit, reduce, discharge or terminate the liability of
such Subsidiary Guarantor, or the rights, remedies, powers and privileges of any
of the Guaranteed Parties, under this Article III:

 

(i)            any modification or amendment (including by way of amendment,
extension, renewal or waiver), or any acceleration or other change in the manner
or time for payment or performance, of the Guaranteed Obligations, any Loan
Document or any other agreement or instrument whatsoever relating to the
Guaranteed Obligations;

 

28

--------------------------------------------------------------------------------


 

(ii)           any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Guaranteed Obligations, or the non-perfection or release of any collateral
for any of the Guaranteed Obligations;

 

(iii)          any application by any of the Guaranteed Parties of the proceeds
of any other guaranty of or insurance for any of the Guaranteed Obligations to
the payment of any of the Guaranteed Obligations;

 

(iv)          any settlement, compromise, release, liquidation or enforcement by
any of the Guaranteed Parties of any of the Guaranteed Obligations;

 

(v)           the giving by any of the Guaranteed Parties of any consent to the
merger or consolidation of, the sale of substantial assets by, or other
restructuring or termination of the corporate existence of, the Borrower or any
other Person, or to any disposition of any shares by the Borrower or any other
Person;

 

(vi)          any proceeding by any of the Guaranteed Parties against the
Borrower or any other Person or in respect of any collateral for any of the
Guaranteed Obligations, or the exercise by any of the Guaranteed Parties of any
of their rights, remedies, powers and privileges under the Loan Documents,
regardless of whether any of the Guaranteed Parties shall have proceeded against
or exhausted any collateral, right, remedy, power or privilege before proceeding
to call upon or otherwise enforce this Article III;

 

(vii)         the entering into any other transaction or business dealings with
the Borrower or any other Person; or

 

(viii)        any combination of the foregoing.

 

(b)           Waiver of Defenses.  The enforceability of this Article III and
the liability of the Subsidiary Guarantors and the rights, remedies, powers and
privileges of the Guaranteed Parties under this Article III shall not be
affected, limited, reduced, discharged or terminated, and each Subsidiary
Guarantor hereby expressly waives to the fullest extent permitted by law any
defense now or in the future arising, by reason of:

 

(i)            the illegality, invalidity or unenforceability of any of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to any of the Guaranteed Obligations;

 

(ii)           any disability or other defense with respect to any of the
Guaranteed Obligations, including the effect of any statute of limitations, that
may bar the enforcement thereof or the obligations of such Subsidiary Guarantor
relating thereto;

 

(iii)          the illegality, invalidity or unenforceability of any other
guaranty of or insurance for any of the Guaranteed Obligations or any lack of
perfection or continuing perfection or failure of the priority of any Lien on
any collateral for any of the Guaranteed Obligations;

 

(iv)          the cessation, for any cause whatsoever, of the liability of the
Borrower or any Subsidiary Guarantor with respect to any of the Guaranteed
Obligations (other than, subject to Section 3.03, by reason of the payment
thereof);

 

29

--------------------------------------------------------------------------------


 

(v)           any failure of any of the Guaranteed Parties to marshal assets, to
exhaust any collateral for any of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against the Borrower
or any other Person, or to take any action whatsoever to mitigate or reduce the
liability of any Subsidiary Guarantor under this Article III, the Guaranteed
Parties being under no obligation to take any such action notwithstanding the
fact that any of the Guaranteed Obligations may be due and payable and that the
Borrower or any Subsidiary Guarantor may be in default of its obligations under
any Loan Document;

 

(vi)          any counterclaim, set-off or other claim which the Borrower or any
Subsidiary Guarantor has or claims with respect to any of the Guaranteed
Obligations;

 

(vii)         any failure of any of the Guaranteed Parties to file or enforce a
claim in any bankruptcy, insolvency, reorganization or other proceeding with
respect to any Person;

 

(viii)        any bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts, or appointment of a custodian, liquidator or the like of
it, or similar proceedings commenced by or against the Borrower or any other
Person, including any discharge of, or bar, stay or injunction against
collecting, any of the Guaranteed Obligations (or any interest on any of the
Guaranteed Obligations) in or as a result of any such proceeding;

 

(ix)          any action taken by any of the Guaranteed Parties that is
authorized by this Section or otherwise in this Article III or by any other
provision of any Loan Document, or any omission to take any such action; or

 

(x)           any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

 

(c)           Waiver of Set-off and Counterclaim, Etc.  Each Subsidiary
Guarantor expressly waives, to the fullest extent permitted by law, for the
benefit of each of the Guaranteed Parties, any right of set-off and counterclaim
with respect to payment of its obligations hereunder, and all diligence,
presentment, demand for payment or performance, notice of nonpayment or
nonperformance, protest, notice of protest, notice of dishonor and all other
notices or demands whatsoever, and any requirement that any of the Guaranteed
Parties exhaust any right, remedy, power or privilege or proceed against any
Obligor under this Agreement or any other Loan Document or other agreement or
instrument referred to herein or therein, or against any other Person, and all
notices of acceptance of this Article III or of the existence, creation,
incurrence or assumption of new or additional Guaranteed Obligations.  Each
Subsidiary Guarantor further expressly waives the benefit of any and all
statutes of limitation, to the fullest extent permitted by applicable law.

 

(d)           Other Waivers.  Each Subsidiary Guarantor expressly waives, to the
fullest extent permitted by law, for the benefit of each of the Guaranteed
Parties, any right to which it may be entitled:

 

(i)            that the assets of the Borrower or any Subsidiary Guarantor first
be used, depleted and/or applied in satisfaction of the Guaranteed Obligations
prior to any amounts being claimed from or paid by such Subsidiary Guarantor;

 

30

--------------------------------------------------------------------------------


 

(ii)           to require that the Borrower or any Subsidiary Guarantor be sued
and all claims against the Borrower or any Subsidiary Guarantor be completed
prior to an action or proceeding being initiated against such Subsidiary
Guarantor; and

 

(iii)          to have its obligations hereunder be divided among the Subsidiary
Guarantors, such that each Subsidiary Guarantor’s obligation would be less than
the full amount claimed.

 

SECTION 3.03 Reinstatement.  The obligations of each Subsidiary Guarantor under
this Article III shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower or any other Person in
respect of the Guaranteed Obligations is rescinded or must otherwise be restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
bankruptcy, insolvency or reorganization proceeding or otherwise, and the
Subsidiary Guarantors jointly and severally agree that they will indemnify the
Guaranteed Parties on demand for all costs and expenses (including fees of
counsel) incurred by them in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or the
like under any bankruptcy, insolvency, reorganization or similar law.

 

SECTION 3.04 Subrogation.  Each Subsidiary Guarantor agrees that, until the
final payment in full of all Guaranteed Obligations under this Agreement, such
Subsidiary Guarantor shall not exercise any right or remedy arising by reason of
any performance by such Subsidiary Guarantor of its obligations hereunder,
whether by subrogation, reimbursement, contribution or otherwise, against the
Borrower or any other Person or any collateral for any of the Guaranteed
Obligations.

 

SECTION 3.05 Remedies.  Each Subsidiary Guarantor agrees that, as between such
Subsidiary Guarantor and the Guaranteed Parties, the obligations of the Borrower
under this Agreement and the other Loan Documents may be declared to be
forthwith due and payable as provided herein (and shall become automatically due
and payable in the circumstances provided herein) for purposes of Section 3.01,
notwithstanding any bar, stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower, and that, in the event of such declaration (or such
obligations becoming automatically due and payable), such obligations shall
forthwith become due and payable by such Subsidiary Guarantor for purposes of
Section 3.01.

 

SECTION 3.06 Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any of the Guaranteed Obligations, each other Subsidiary
Guarantor shall, on written demand of such Excess Funding Subsidiary Guarantor
(but subject to the immediately following sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Subsidiary
Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor to any
Excess Funding Subsidiary Guarantor under this Section shall be subordinate and
subject in right of payment to the prior payment in full of the Guaranteed
Obligations and such Excess Funding Subsidiary Guarantor shall not exercise any
right or remedy with respect to such excess until payment in full of all of the
Guaranteed Obligations.

 

For purposes of this Section, (i) “Excess Funding Subsidiary Guarantor” means a
Subsidiary Guarantor that has paid an amount in excess of its Pro Rata Share of
the Guaranteed

 

31

--------------------------------------------------------------------------------


 

Obligations, (ii) “Excess Payment” means the amount paid by an Excess Funding
Subsidiary Guarantor in excess of its Pro Rata Share of the Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Subsidiary Guarantor (excluding any
shares of stock of any other Subsidiary Guarantor) exceeds the amount of all the
debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities of all of the Subsidiary Guarantors (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Obligors under the Loan Documents), determined (A) with
respect to any Subsidiary Guarantor that is a party hereto on the date hereof,
as of the date hereof, and (B) with respect to any other Subsidiary Guarantor,
as of the date such Subsidiary Guarantor becomes a Subsidiary Guarantor
hereunder.

 

SECTION 3.07 General Limitation on Guaranteed Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.06, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Guaranteed Party or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower (as to itself and each of its Subsidiaries) represents and warrants
to the Administrative Agent and the Lenders that:

 

SECTION 4.01 Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, is licensed in, and
is in good standing in, every jurisdiction where such qualification is required.

 

SECTION 4.02 Authorization; Enforceability. The Transactions are within each
Obligor’s limited liability company, corporate or other equivalent powers and
have been duly authorized by all necessary limited liability company, corporate
or other equivalent action and, if required, by all necessary member,
shareholder, partner or other equivalent action.  This Agreement has been duly
executed and delivered by each Obligor and constitutes, and each of the other
Loan Documents to which it is a party when executed and delivered by such
Obligor will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general

 

32

--------------------------------------------------------------------------------


 

principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 4.03 Governmental Approvals; No Conflicts.  Except as set forth in the
Confirmation Order (and the related conclusions of law and findings of fact),
the Transactions:

 

(a)           do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,

 

(b)           will not violate any applicable law or regulation or any order of
any Governmental Authority, in each case except to the extent such violation
could not reasonably be expected to have a Material Adverse Effect,

 

(c)           will not violate any charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries,

 

(d)           will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, in each case except to the extent such
violation or default could not reasonably be expected to have a Material Adverse
Effect, and

 

(e)           except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

 

SECTION 4.04 Properties.

 

(a)           Property Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by
Section 7.02 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower and its Subsidiaries, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 4.05 Litigation and Environmental Matters.

 

(a)           Actions, Suits and Proceedings.  There are no motions, actions,
suits or proceedings by or before the Bankruptcy Court or any other court of
competent jurisdiction or arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or other party-in-interest as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to adversely affect (i) the Plan of Reorganization in any material
respect, (ii) the post-consummation business of the Borrower and its
Subsidiaries except as could

 

33

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect or (iii) the
validity and enforceability of the Loan Documents against the Borrower and its
Subsidiaries in any material respect.

 

(b)           Environmental Matters.  Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any facts, events or circumstances that could give
rise to any Environmental Liability of the Borrower or any of its Subsidiaries.

 

SECTION 4.06 Compliance with Laws and Agreements.  After giving effect to the
Plan of Reorganization, each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments, binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  After giving effect to the Plan of Reorganization,
no Default has occurred and is continuing or would result from the consummation
of the Transactions.

 

SECTION 4.07 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 4.08 Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all federal, state and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all
federal, state and other material Taxes required to have been paid by it, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.09 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $500,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000 the fair market value of
the assets of all such underfunded Plans.

 

SECTION 4.10 Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lenders in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) taken as a whole and as updated or superseded
from time to time contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, taken as a whole, in
the light of the circumstances under which they were

 

34

--------------------------------------------------------------------------------


 

made and the time they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.11 Use of Credit.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Loan deemed
made hereunder will be used to buy or carry any Margin Stock.

 

SECTION 4.12 Subsidiaries.

 

(a)           Subsidiaries.  Set forth in Schedule 2 is a complete and correct
list of all of the Subsidiaries of the Borrower as of the date hereof, and as of
the Effective Date (after giving effect to the transactions contemplated to
occur on or before the Effective Date), together with, for each such Subsidiary,
(i) the full correct and legal name of such Subsidiary, (ii) the type of
organization of such Subsidiary, (iii) the jurisdiction of organization of such
Subsidiary, (iv) the organizational ID number (if applicable) of such
Subsidiary, (v) each Person holding ownership interests in such Subsidiary and
(vi) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Each of the Borrower and its Subsidiaries owns, or will own on the
Effective Date (after giving effect to the transactions contemplated to occur on
or before the Effective Date), free and clear of Liens (other than Liens created
pursuant to the Security Documents), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 2, all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
there are no outstanding Equity Rights with respect to such Person.

 

(b)           Restrictions on Subsidiaries.  None of the Subsidiaries of the
Borrower are, on the date hereof, subject to any indenture, agreement,
instrument or other arrangement of the type described in Section 7.08.

 

SECTION 4.13 Real Property.  Set forth on Schedule 3 is a list, as of the date
hereof, and as of the Effective Date (after giving effect to the transactions
contemplated to occur on or before the Effective Date), of all of the real
property interests held by the Borrower and its Subsidiaries, indicating in each
case whether the respective property is owned or leased, the identity of the
owner or lessee and the location of the respective property.  Except as set
forth on Schedule 3 or pursuant to Schedule 7, no portion of the property
encumbered by a Mortgage includes improved real property that is or will be
located in an area that has been identified by the Director of the Federal
Emergency Management Agency as an area having special flood hazards and in
respect of which flood insurance is required under the National Flood Insurance
Reform Act of 1994, as amended, and related legislation (the “Flood Laws”).

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01 Effective Date.  The deemed making of the Loans hereunder pursuant
to Section 2.01 shall not become effective until the date on which the Lenders
shall have received each of the following documents, each of which shall be
satisfactory to the Lenders in form and substance (or such condition shall have
been waived in accordance with Section 10.02):

 

35

--------------------------------------------------------------------------------


 

(a)           Executed Counterparts.  From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Lenders (which may include electronic transmission
of a signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)           Confirmation of Plan of Reorganization.  A certified copy of the
order (the “Confirmation Order”), which shall be in form and substance
satisfactory to the Lenders, entered by the Bankruptcy Court after due notice to
all creditors and other parties-in-interest and as entered on the docket of the
Clerk of the Bankruptcy Court confirming the Plan of Reorganization and
authorizing the Obligors to enter into the Loan Documents.  The Confirmation
Order shall be in full force and effect, shall not have been modified, reversed,
stayed or vacated, and shall be valid, subsisting and continuing.  The Plan of
Reorganization, any amendments thereto and the related conclusions of law and
findings of fact shall be in form and substance satisfactory to the Lenders. The
Plan of Reorganization shall be effective and all conditions to such
effectiveness shall have been satisfied or waived.  The Obligors shall have
consummated (or shall be simultaneously consummating) the Plan of Reorganization
in accordance with the terms thereof, and all conditions precedent to the
effectiveness of the Plan of Reorganization shall have been (or are
simultaneously being) fulfilled (or waived in accordance with the terms of the
Plan of Reorganization).  The Lenders shall have received evidence, in form and
substance satisfactory to the Lenders, that all consents, approvals or
withholding of objections appropriate or necessary to consummate the Plan of
Reorganization and the Loan Documents have been obtained.

 

(c)           Opinion of Counsel.  A favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of counsel,
covering such matters relating to the Borrower, this Agreement or the
Transactions as the Lenders shall reasonably request (and each Obligor hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

(d)           Opinion(s) of Local Counsel.  Opinions, dated the Effective Date,
of local gaming counsel in the respective jurisdictions in which the Borrower
and the Subsidiaries conduct business, in each case covering such matters as the
Lenders may reasonably request (and each Obligor hereby instructs such counsel
to deliver such opinion(s) to the Lenders and the Administrative Agent).

 

(e)           Corporate Documents.  Such documents and certificates as the
Lenders may reasonably request relating to the organization, existence and good
standing of each Obligor, the authorization of the Transactions and any other
legal matters relating to the Obligors, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Lenders.

 

(f)            Officer’s Certificate.  A certificate, dated the Effective Date
and signed by the Manager or other authorized signatory of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses
(A) and (B) of the last sentence of this Section.

 

(g)           Security Agreement.  The Security Agreement, duly executed and
delivered by the Borrower, the Subsidiary Guarantors and the Administrative
Agent and the certificates identified in Schedule 2 hereto, accompanied by
undated stock powers executed in blank.  In addition, the Borrower and the
Subsidiary Guarantors shall have taken such other action as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Security Agreement.

 

36

--------------------------------------------------------------------------------


 

(h)           Governmental Authorizations, Consents and Approvals.  Evidence
that the Borrower and each Subsidiary Guarantor shall have obtained all
authorizations from Governmental Authorities, consents of other Persons and
approvals, including any Gaming Board approvals, in each case that are necessary
or advisable in connection with the transactions contemplated by the Loan
Documents and the Plan of Reorganization, and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to the
Lenders.  All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Loan Documents or the Plan of Reorganization or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.  The Lenders shall have received a copy (or other
evidence satisfactory to the Lenders) of each authorization, consent or approval
from the Gaming Boards or any other Governmental Authority as may be necessary
under the Gaming Laws or other applicable laws to create, in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, perfected first priority security interests and Liens pursuant to the
Security Documents, including an effective and valid pledge of the Pledged
Shares (as defined in the Security Agreement).

 

(i)            Trademark Security Agreement.  The Trademark Security Agreement
executed by the Borrower and the Subsidiary Guarantors.

 

(j)            Satisfaction of Prepetition Credit Agreement.  The satisfaction
of the Prepetition Credit Agreement in the manner contemplated by the Plan of
Reorganization, together with a termination and release agreement with respect
to the Prepetition Credit Agreement and all related documents, duly executed by
the Prepetition Agent, together with a termination of security interest in
intellectual property for each assignment for security to be recorded by the
Prepetition Agent at the United States Patent and Trademark Office and covering
any intellectual property of the secured parties under the Prepetition Credit
Agreement, and UCC-3 termination statements for all UCC-1 financing statements
filed by the Prepetition Agent on behalf of the Prepetition Lenders and covering
any portion of the Collateral (as defined in the Security Agreement).

 

(k)           Lien Searches.  Certified copies of requests for information or
copies dated a date reasonably near the date hereof listing all effective
financing statements which name the Borrower (under its name or any previous
name) and each of its Subsidiaries as transferor or debtor and which are filed
in jurisdictions in which the filings were made pursuant to clause (l) below and
in any other jurisdiction that is necessary or appropriate, together with copies
of such financing statements.

 

(l)            UCCs.  Acknowledgment copies of proper financing statements,
naming the Borrower and each of its Subsidiaries as debtors and the
Administrative Agent as secured party, in respect of the security interest
granted under the Security Agreement or other similar instruments or documents
as may be necessary, or in the opinion of the Administrative Agent desirable,
under the Uniform Commercial Code or any comparable law to perfect the security
interests contemplated by the Security Documents, copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person other than the Administrative Agent in any property of the
Borrower or any of its Subsidiaries that are not permitted by the Loan Documents
and evidence that all filing fees, taxes or other amounts required to be paid in
connection therewith have been paid.

 

37

--------------------------------------------------------------------------------


 

(m)          Adequate Protection Payments under the Plan of Reorganization. 
Evidence that all accrued and unpaid adequate protection payments payable to the
Prepetition Lenders under the Plan of Reorganization shall have been paid in
full.

 

(n)           Other Documents.  Such other documents as the Administrative Agent
or any Lender may reasonably request.

 

The deemed making of the Loans hereunder pursuant to Section 2.01 is
additionally subject to the satisfaction of the following conditions:

 

(A)          the representations and warranties of the Borrower set forth in
this Agreement, and of each Obligor in each of the other Loan Documents to which
it is a party, shall be true and correct on and as of the Effective Date; and

 

(B)           at the time of and immediately after giving effect to the deemed
making of such Loans, no Default shall have occurred and be continuing.

 

SECTION 5.02 Fees.  The deemed making of the Loans hereunder pursuant to
Section 2.01 is also subject to the payment or delivery by the Borrower of such
fees and other consideration as the Borrower shall have agreed to pay or deliver
to any Lender or an affiliate thereof or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of legal counsel to WTC, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the Loans hereunder.

 

SECTION 5.03 Notice of Effective Date. The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, the audited consolidated balance sheet
and related statements of operations, stockholders’ (or other equivalent) equity
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, for the first such fiscal quarter

 

38

--------------------------------------------------------------------------------


 

ended after the date hereof, within 60 days after the end of such fiscal
quarter), the consolidated balance sheet and related statements of operations,
stockholders’ (or other equivalent) equity and cash flows of the Borrower and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)           as soon as available, but in any event within 25 days after the
end of each calendar month (including any calendar month which is the last month
in any fiscal quarter or fiscal year of the Borrower), the consolidated balance
sheet and related statements of operations, stockholders’ (or other equivalent)
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such calendar month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(d)           as soon as available, but in any event at least 15 days before the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Required Lenders, of consolidated balance
sheets and statements of income or operations of the Borrower and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs), substantially in
the form of the financial projections delivered to the Administrative Agent and
the Lenders prior to the Effective Date;

 

(e)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a duly completed certificate substantially in
the form of Exhibit D signed by a Financial Officer of the Borrower;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 6.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event not later than
three Business Days) written notice of the following:

 

(a)           the occurrence of any Default;

 

39

--------------------------------------------------------------------------------


 

(b)           (i) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or (ii) any Gaming
Board has indicated its intent to consider or act upon a License Revocation;

 

(c)           the occurrence of any ERISA Event that alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;

 

(d)           the assertion of any environmental matters or any Environmental
Liability by any Person against, or with respect to the activities of, the
Borrower or any of its Subsidiaries and any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations, other than any environmental matters, Environmental Liability or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect;

 

(e)           receipt of any written communication to the Borrower or any of its
Subsidiaries from any Gaming Board advising it of a violation of or
non-compliance with any Gaming Law by the Borrower or any of its Subsidiaries,
including without limitation copies of the Nevada “Regulation 6.090 Report”;

 

(f)            any material change in accounting policies or financial reporting
practices by the Borrower or any of its Subsidiaries; and

 

(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 6.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03.

 

SECTION 6.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and use a standard of care typical in the industry in the operation
and maintenance of its facilities.

 

40

--------------------------------------------------------------------------------


 

SECTION 6.06 Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies not affiliated with the Borrower, insurance in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations, with,
Subject to Section 6.11, the Administrative Agent designated as the loss payee
or additional named insured.  Subject to Section 6.11, such insurance policies
shall provide that no cancellation or material change in coverage shall be
effective until after 30 days’ prior written notice to the Administrative
Agent.  If any portion of the improved property covered by any Mortgage is
located in an area designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), then Borrower shall maintain, or cause the applicable Subsidiary to
maintain, with a financially sound and reputable insurer, flood insurance in an
amount as the Administrative Agent may from time to time reasonably require, but
in no event less that an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Laws, and shall
otherwise comply with the Flood Laws.  If the Borrower fails to pay any required
insurance premium, the Administrative Agent shall have the right, but not the
obligation, to obtain reasonable replacement coverage and advance funds to pay
the premiums for it on behalf of the Lenders.  The Borrower shall repay the
Administrative Agent immediately on demand for any advance for such premiums,
which shall accrue interest from the date of such advance at a rate per annum
equal to 2.00% plus the rate applicable to ABR Loans as provided in
Section 2.06(a).

 

SECTION 6.07 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (and which, in the case of any inspection by any Lender, shall be at
the expense of such Lender); provided that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower.

 

SECTION 6.08 Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including without limitation any Gaming Board,
applicable to it or its property, including any Environmental Laws (and respond
to any release or threatened release of Hazardous Materials as required for
compliance with any Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 6.09 Use of Proceeds.  The Loans deemed made on the Effective Date shall
be in partial satisfaction of the obligations owing by the Obligors to holders
of the Prepetition Credit Agreement in accordance with the Plan of
Reorganization.  No part of the proceeds of any Loan deemed made hereunder will
be used, whether directly or indirectly, in any manner that causes or might
cause such Loan or the application of such proceeds to violate the Regulations
of the Board, including Regulations T, U and X, or any other regulation thereof,
or to violate the Securities Exchange Act of 1934.

 

SECTION 6.10 Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)           Subsidiary Guarantors.  The Borrower will, and will cause each of
its Subsidiaries to, take such action, from time to time as shall be necessary
to ensure that all Subsidiaries of the Borrower are “Subsidiary Guarantors” and
“Obligors”, as applicable, hereunder and under the

 

41

--------------------------------------------------------------------------------


 

Security Documents.  Without limiting the generality of the foregoing, in the
event that the Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary that shall constitute a Subsidiary hereunder, the Borrower and its
Subsidiaries will cause such new Subsidiary to (i) become (x) a “Subsidiary
Guarantor” hereunder and (y) a “Subsidiary Guarantor” and an “Obligor” under the
Security Agreement, (ii) take such action (including delivering such shares of
stock, executing and delivering such Uniform Commercial Code financing
statements and executing and delivering mortgages or deeds of trust covering the
real property and fixtures owned or leased by such Subsidiary) as shall be
necessary (or requested by the Administrative Agent or the Required Lenders) to
create and perfect valid and enforceable first priority Liens on substantially
all of the property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder, in each case except as provided
herein or in the Security Documents and (iii) deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Obligor pursuant to Article V on the
Effective Date or as the Administrative Agent shall have requested.

 

(b)           Ownership of Subsidiaries.  The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary.  In the
event that any additional Equity Interests shall be issued by any Subsidiary,
the respective Obligor agrees forthwith to deliver to the Administrative Agent
pursuant to the Security Agreement the certificates evidencing such Equity
Interests, accompanied by undated stock powers or assignments executed in blank,
and to take such other action as the Administrative Agent shall request to
perfect the security interest created therein pursuant to the Security
Agreement, in each case except as provided herein or in the Security Documents.

 

(c)           Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.

 

Without limiting the generality of the foregoing, the Borrower will, and will
cause each other Obligor to, take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and executing
and delivering such assignments, security agreements and other instruments) as
shall be reasonably requested by the Administrative Agent to create, in favor of
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, perfected first priority security interests and Liens in substantially
all of the property of such Obligor as collateral security for its obligations
hereunder; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents.

 

If any Obligor shall acquire any real property interest, including improvements,
after the Effective Date having a fair market value of $500,000 or more (or
shall make improvements upon any existing real property interest resulting in
the fair market value of such interest together with such improvements being
equal to $500,000 or more), then (subject, in the case of any such interest that
is a leasehold interest, to the delivery by the relevant landlord(s) of any
required landlord consent) it will (or, as applicable, will cause the respective
Subsidiary holding such real property interest to) execute and deliver in favor
of the Administrative Agent a mortgage, deed of trust or deed to secure debt (as
appropriate for the jurisdiction in which such respective real property is
situated) pursuant to which such Obligor will create a Lien upon such real
property interest (and improvements) in favor of the Administrative Agent for
the benefit of the Secured Parties as collateral security for the obligations of
such Obligor under this Agreement or, as applicable, under the respective
Assumption Agreement to which such Obligor is a party, and will deliver (or in
the case of landlords’ consents, will use its best efforts to cause the relevant
landlord(s) to deliver) such opinions of counsel, landlords’ consents, title
insurance policies, surveys and such other documents and materials as the
Administrative Agent shall reasonably request in connection therewith.

 

42

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not, nor will it permit any of its Subsidiaries to, acquire any additional
Equity Interests of any Subsidiary (including by way of Restricted Payments made
by any Subsidiary in additional shares of common stock or equivalent ownership
interests) or form a new Subsidiary without, in each case, first obtaining the
prior approval of the Gaming Boards and any other applicable Governmental
Authority under the Gaming Laws (or, if no such approval is required, an opinion
of outside nationally recognized counsel stating that no such approval is
required) for the Borrower or any of its Subsidiaries to (x) create, in favor of
the Administrative Agent and the Lenders, a perfected first priority security
interest and Lien in all the Equity Interests of such Subsidiary pursuant to the
Security Agreement and (y) covenant not to encumber or Dispose of such Equity
Interests pursuant to Section 7.02 and Section 7.03 respectively.

 

SECTION 6.11  Post-Closing Items.  The Borrower will, and will cause each of its
Subsidiaries to, take such action as shall be necessary to satisfy the
requirements set forth on Schedule 7 within the applicable period set forth on
Schedule 7.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 7.01 Indebtedness.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created pursuant to any Loan Document;

 

(b)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

 

(c)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

 

(d)           Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit;

 

(e)           Indebtedness outstanding on the date hereof and listed on
Schedule 5 and any refinancings, refundings, renewals of extensions thereof,
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and (when taken as a whole) other material terms, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Obligors or the Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

43

--------------------------------------------------------------------------------


 

(f)            Indebtedness in respect of Capital Leases Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.02(e), provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $50,000,000; and

 

(g)           other Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.

 

SECTION 7.02 Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)           Liens created pursuant to the Security Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

 

(d)           Liens existing on the date hereof and listed on Schedule 6 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.01(e);

 

(e)           Liens securing Indebtedness permitted under Section 7.01(f) with
respect to the property financed by such Indebtedness, provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

 

(f)            other Liens on property having an aggregate value not in excess
of $1,000,000.

 

SECTION 7.03 Fundamental Changes.  The Borrower will not, nor will it permit any
of its Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or Equity Interests
of, or be a party to any acquisition of, any Person except for purchases of
inventory and other property to be sold or used in the ordinary course of
business.  The Borrower will not, nor will it permit any of its Subsidiaries to,
Dispose of, in one transaction or a series of transactions, any part of its
business or property, whether now owned or hereafter acquired (including
receivables and leasehold interests, but excluding (x) obsolete or worn-out
property, tools or equipment no longer used or useful in its business so long as
the amount thereof sold in any single fiscal year by the Borrower and its
Subsidiaries shall not have a fair

 

44

--------------------------------------------------------------------------------


 

market value in excess of $100,000 and (y) any inventory or other property sold
or disposed of in the ordinary course of business and on ordinary business
terms).

 

Notwithstanding the foregoing provisions of this Section, subject to compliance
with all applicable Gaming Laws:

 

(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into any other such Subsidiary;

 

(b)           any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or any Subsidiary of the Borrower; and

 

(c)           the Equity Interests of any Subsidiary of the Borrower may be
sold, transferred or otherwise disposed of to the Borrower or any Subsidiary of
the Borrower.

 

SECTION 7.04 Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage in any business other than the business of
operating slot machines, video poker machines or other electronic gaming devices
at premises owned and operated by third parties, operating casinos and other
lines of business incidental thereto.

 

SECTION 7.05 Investments.  The Borrower will not, nor will it permit any of its
Subsidiaries to, make or permit to remain outstanding any Investments except:

 

(a)           operating Deposit Accounts with the domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000, provided that such Deposit Accounts comply with the
conditions contained in Section 5.04(d) of the Security Agreement;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(d)           any Investment made in settlement of gambling debts incurred by
patrons of any casino owned or operated by the Borrower or any of its
Subsidiaries which settlements have been entered into in the ordinary course of
business; and

 

(e)           other Investments made when no Default or Event of Default has
occurred and remains continuing in an aggregate amount not to exceed
$20,000,000, provided that for the purposes of this Section 7.05(e) the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

SECTION 7.06 Restricted Payments.  The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, provided that (a) any Subsidiary of the
Borrower may make Restricted Payments to the Borrower, (b) the Borrower may make
Restricted Payments in order to redeem or repurchase any of its Equity Interests
to

 

45

--------------------------------------------------------------------------------


 

the extent the same is necessary or reasonably advisable in order to comply with
any order or direction of any Gaming Board and (c) so long as no Event of
Default shall have occurred and be continuing, the Borrower may make Restricted
Payments in cash to its members in an amount equal to the Tax Payment Amount
with respect to any fiscal period or portion thereof (net of Restricted Payments
previously made under this clause (c) in respect of such period), so long as at
least fifteen days prior to making any such Restricted Payment, the Borrower
shall have delivered to the Lenders (i) notification of the amount and proposed
payment date of such Restricted Payment and (ii) a statement of the Financial
Officer (and, in the event such period is a full fiscal year, the Borrower’s
independent certified public accountants) setting forth a detailed calculation
of the Tax Payment Amount for such period and showing the amount of such
Restricted Payment and all previous Restricted Payments made pursuant to this
clause (c) in respect of such period.

 

SECTION 7.07 Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 7.06.

 

SECTION 7.08 Restrictive Agreements. The Borrower will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that:

 

(i)            the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement or the Security Documents; and

 

(ii)           clause (a) of the foregoing shall not apply to (x) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (y) customary provisions in
leases and other contracts restricting the assignment thereof.

 

SECTION 7.09 Optional Prepayment and Modifications of Certain Documents.  The
Borrower will not, nor will it permit any of its Subsidiaries to amend, modify,
replace or otherwise change, or consent or agree to any amendment, modification,
replacement, supplement or waiver of, its certificate of incorporation, bylaws
or other organizational documents, or any of the provisions thereof.

 

46

--------------------------------------------------------------------------------

 


 

SECTION 7.10  Certain Financial Covenants.

 

(a)           Capital Expenditures.  The Borrower will not, nor will it permit
any of its Subsidiaries to, make or become legally obligated to make any Capital
Expenditure except:

 

(i) Capital Expenditures in connection with the expansion, improvement or
development of the hotel, casino and gaming facilities of the Borrower and its
Subsidiaries located in Iowa in an aggregate amount not to exceed $10,000,000;
and

 

(ii) during each fiscal year, Capital Expenditures (in addition to the Capital
Expenditures permitted in clause (i) above) in an aggregate amount not to exceed
the amount set forth below opposite such fiscal year:

 

Fiscal Year

 

Capital Expenditure

 

2011

 

$

35,000,000

 

2012

 

$

30,800,000

 

2013

 

$

30,800,000

 

2014

 

$

30,800,000

 

2015

 

$

30,800,000

 

 

(b)           Leverage Ratio.  The Borrower will not permit the Leverage Ratio
to exceed the following respective ratios at any time during the following
respective periods:

 

Period

 

Ratio

 

 

 

 

 

From and including March 31, 2011 to but excluding March 31, 2012

 

6.00 to 1

 

 

 

 

 

From and including March 31, 2012 to but excluding December 31, 2012

 

5.50 to 1

 

 

 

 

 

From and including December 31, 2012 to but excluding December 31, 2013

 

5.25 to 1

 

 

 

 

 

From and including December 31, 2013 to but excluding December 31, 2014

 

5.00 to 1

 

 

 

 

 

From and including December 31, 2014 to but excluding December 31, 2015

 

4.75 to 1

 

 

 

 

 

From and including December 31, 2015 and thereafter

 

4.50 to 1

 

 

(c)           Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio to be less than the following respective ratios at any
time during the following respective periods:

 

47

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

From and including March 31, 2011 to but excluding June 30, 2011

 

1.50 to 1

 

 

 

 

 

From and including June 30, 2011 to but excluding September 30, 2011

 

1.60 to 1

 

 

 

 

 

From and including September 30, 2011 to but excluding March 31, 2012

 

1.70 to 1

 

 

 

 

 

From and including March 31, 2012 to but excluding March 31, 2013

 

1.80 to 1

 

 

 

 

 

From and including March 31, 2013 to but excluding March 31, 2014

 

1.90 to 1

 

 

 

 

 

From and including March 31, 2014 to but excluding March 31, 2015

 

2.00 to 1

 

 

 

 

 

From and including March 31, 2015 to but excluding September 30, 2015

 

2.10 to 1

 

 

 

 

 

From and including September 30, 2015 and thereafter

 

2.15 to 1

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01 Events of Default.  If any of the following events (each, an “Event
of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)           (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), Section 6.03 (with respect
to the Borrower’s existence), Section 6.06, Section 6.09, Section 6.10 or
Section 6.11 or in Article VII or (ii) any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in Article III or in any
Security Document;

 

48

--------------------------------------------------------------------------------


 

(e)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after the
earlier of (i) the date upon which the Borrower has knowledge of such event and
(ii) notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower;

 

(f)            the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)            the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Borrower or any of its Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any of
its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment;

 

49

--------------------------------------------------------------------------------


 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a reasonable basis shall exist for the assertion against the
Borrower or any of its Subsidiaries, or any predecessor in interest of the
Borrower or any of its Subsidiaries, of (or there shall have been asserted
against the Borrower or any of its Subsidiaries) any claims or liabilities,
whether accrued, absolute or contingent, based on or arising from the
generation, storage, transport, handling or disposal of Hazardous Materials by
the Borrower or any of its Subsidiaries or predecessors that, in the judgment of
the Required Lenders, are reasonably likely to be determined adversely to the
Borrower or any of its Subsidiaries, and the amount thereof (either individually
or in the aggregate) is reasonably likely to have a Material Adverse Effect
(insofar as such amount is payable by the Borrower or any of its Subsidiaries
but after deducting any portion thereof that is reasonably expected to be paid
by other creditworthy Persons jointly and severally liable therefor);

 

(n)           a Change in Control shall occur;

 

(o)           the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 7.02
or under the respective Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor; or

 

(p)           any License Revocation in respect of locations accounting, in the
aggregate, for more than $5,000,000 in revenue for the period of four fiscal
quarters most recently ended occurs and remains continuing for more than three
Business Days,

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Obligors accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor and (ii) exercise all
rights and remedies available to it and the Lenders under the Loan Documents;
and in case of any event with respect to any Obligor described in clause (h) or
(i) of this Section, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Obligors
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor. Each of the Administrative Agent and the Lenders
acknowledges that its ability to pursue the remedies described above is subject
to, and limited by, the terms of applicable Gaming Laws.

 

SECTION 8.02 Application of Payments. Anything herein to the contrary
notwithstanding, and subject to the Security Agreement, following the occurrence
and during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Borrower or the

 

50

--------------------------------------------------------------------------------


 

Required Lenders, all payments received by the Administrative Agent (including
any payments received in respect of optional and mandatory prepayments under
Section 2.04) shall be applied as follows:

 

(i)            first, to the payment to the Administrative Agent of its costs
and expenses, if any, of collection including reasonable out-of-pocket costs and
expenses of the Administrative Agent and the reasonable fees and expenses of its
agents and its counsel, and all expenses incurred and advances made by the
Administrative Agent in connection therewith or under the Loan Documents;

 

(ii)           next, to the payment in full of the principal of and interest on
the Loans, in each case ratably in accordance with the respective amounts
thereof; and

 

(iii)          finally, after the payment in full of the principal and interest
on the Loans, to the Obligors, or their respective successors or assigns, or as
a court of competent jurisdiction may direct.

 

ARTICLE IX

 

AGENCY

 

SECTION 9.01 Administrative Agent.  Each of the Lenders hereby irrevocably
appoints (and is deemed by its acceptance of its Loan to appoint) WTC to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and irrevocably authorizes (and is deemed by its acceptance of its
Loan to authorize) the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Obligor shall have rights as a third party beneficiary of any of such
provisions.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative

 

51

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for an Obligor), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities as Administrative
Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (unless
an Event of Default shall have occurred and be

 

52

--------------------------------------------------------------------------------


 

continuing), to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Each Lender, by accepting its Loans hereunder, shall be deemed to acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, by accepting its Loans
hereunder, shall also be deemed to acknowledge that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

The Administrative Agent will post on the applicable electronic platform (or
otherwise distribute to each Lender) documents related to the Mortgages that it
receives in connection with the Flood Laws. In connection therewith, the
Administrative Agent reminds each Lender and participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01 Notices.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices

 

53

--------------------------------------------------------------------------------


 

and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier, as follows:

 

(i)            if to the Borrower or any Subsidiary Guarantor, to it at 3440
West Russell Road, Las Vegas, NV 89118, Attention of David D. Ross (Telephone
No. (702) 889-7625);

 

(ii)           if to the Administrative Agent, to Wilmington Trust Company,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
Attention of James A. Hanley (Telecopier No. (302) 636-4145; Telephone No. (302)
636-6453); and

 

(iii)          if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said
paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).

 

SECTION 10.02 Waivers; Amendments.

 

(a)           No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights, powers or remedies that they

 

54

--------------------------------------------------------------------------------


 

would otherwise have.  No waiver of any provision of this Agreement or any other
Loan Document or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)           Amendments.  Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall

 

(i)            reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby,

 

(ii)           postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby,

 

(iii)          change Section 2.11(c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby,

 

(iv)          change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

 

(v)           consent to the assignment or transfer by any Obligor of any of its
rights and obligations under any Loan Document, without the written consent of
each Lender;

 

(vi)          amend, modify, terminate or waive any provision of
Section 10.04(b)(iv), without the written consent of each Lender; or

 

(vii)         (A) release all or substantially all of the collateral or
otherwise terminate all or substantially all of the Liens created under the
Security Documents, (B) agree to additional obligations being secured by all or
substantially all of the collateral (unless the Lien on such additional
obligations shall be junior to the Lien created under the Security Documents, in
which event the Administrative Agent with the consent of the Required Lenders
may consent to such junior Lien), (C) alter the relative priorities of the
obligations entitled to the benefits of the Liens created under the Security
Documents with respect to all or substantially all of such collateral or
(D) release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations hereunder, in each case without the written consent of
each Lender, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of a disposition of property permitted hereunder,

 

and provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, and (y) that any modification or supplement of Article III shall require
the consent of each Subsidiary Guarantor.

 

55

--------------------------------------------------------------------------------


 

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel or advisors for the Administrative Agent or any Lender) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (iii) all out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the reasonable fees,
charges and disbursements of any counsel or advisors for the Administrative
Agent or any Lender) following the occurrence of an Event of Default and
(iv) and all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Obligor arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, any payments that the
Administrative Agent is required to make under any indemnity issued to any bank
referred to in the Security Agreement to which remittances in respect of Deposit
Accounts, as defined therein, are to be made, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other
Obligor, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any

 

56

--------------------------------------------------------------------------------


 

such sub-agent) in connection with such capacity. The obligations of the Lenders
under this paragraph (c) are several obligations.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Obligor shall assert, and each Obligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

 

SECTION 10.04 Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
(and each Lender, by its acceptance of its Loan, shall be deemed to be a party
hereto) and their respective successors and assigns permitted hereby, except
that neither the Borrower nor any other Obligor may assign or otherwise transfer
any of its rights or obligations hereunder or under any of the other Loan
Documents (except as permitted under Section 10.02(b)(v)) without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, U.S. Bank National
Association, to the extent contemplated by the Security Agreement, Participants,
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it) to
any Person; provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          In the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and

 

57

--------------------------------------------------------------------------------


 

Assumption with respect to such assignment is delivered to the Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the “Trade Date”) shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Required Consents.  No consent shall be required for any
assignment except (1) to the extent required by paragraph (b)(i)(B) of this
Section, (2) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund and
(3) the consent of the Administrative Agent and the Borrower shall be required
if such assignment is to a Person that is a Disqualified Lender.

 

(iii)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
together with a processing and recordation fee of $3,500 (provided that only one
such fee shall be payable in the case of multiple contemporaneous assignments to
or by related Approved Funds), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(iv)          No Assignments to the Borrower, Etc.  No such assignment shall be
made to the Borrower, any Subsidiaries thereof, any Affiliate of the Borrower
(other than any Lender or any Affiliate thereof) or their respective Affiliates,
or a natural person without the consent of each Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.09 and Section 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and principal amounts of the Loans owing to each
Lender, pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall provide any Lender with a copy of the Register upon
its reasonable request.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates (other than any Lender or any Affiliate thereof) or

 

58

--------------------------------------------------------------------------------


 

Subsidiaries) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.02(b) that
affects such Participant.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.09 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant shall be
subject to Section 2.11(d) as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.08 and Section 2.10 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.10 unless the Borrower is notified of the
participation sold to such Participant and such Participant shall comply with
Section 2.10(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Gaming Laws.  Notwithstanding anything to the contrary herein, the
rights of the Lenders to make assignments and grant participations shall be
subject to the approval of the Gaming Boards, to the extent required by
applicable Gaming Laws.

 

SECTION 10.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid.  The provisions of Section 2.08, Section 2.09, Section 2.10,
Section 3.03 and Section 10.03 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans or the termination of this Agreement or any
provision hereof.

 

SECTION 10.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall

 

59

--------------------------------------------------------------------------------


 

constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Article V, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 10.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.08 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of such Obligor now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 10.09 Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

 

(b)           Submission to Jurisdiction.  Each Obligor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.

 

60

--------------------------------------------------------------------------------


 

(c)           Waiver of Venue.  Each Obligor irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

SECTION 10.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO (AND EACH OF THE LENDERS
, BY ITS ACCEPTANCE OF ITS LOANS) HEREBY  IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12 Treatment of Certain Information; Confidentiality.

 

(a)           Treatment of Certain Information.  The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

 

(b)           Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and Approved
Funds and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in

 

61

--------------------------------------------------------------------------------


 

connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than an
Obligor.

 

For purposes of this Section, “Information” means all information received from
any Obligor or any of its Subsidiaries relating to any Obligor or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by an Obligor or any of its
Subsidiaries; provided that, in the case of information received from an Obligor
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 10.13 USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

 

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.

 

SECTION 10.15 Application of Gaming Laws.

 

(a)           This Agreement and the other Loan Documents are subject to Gaming
Laws. Without limiting the foregoing, the Lenders, the Administrative Agent and
the Obligors acknowledge that (i) they are subject to the jurisdiction of the
Gaming Boards, in their discretion, for licensing, qualification or findings of
suitability or to file or provide other information and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the collateral described in the Security Documents and
the ownership and operation of facilities are subject to the jurisdiction of the
Gaming Boards, and may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
relevant Gaming Boards.

 

62

--------------------------------------------------------------------------------


 

(b)           The Lenders, the Administrative Agent and the Obligors agree to
cooperate with all Gaming Boards in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Boards relating to the Loans or Loan Documents, and to cooperate with any Gaming
Board in connection with the administration of such Gaming Board’s regulatory
jurisdiction over the Borrower or any Subsidiary and in connection with any
licensing, qualification, findings of suitability or other approvals or actions
necessary or advisable to be obtained from time to time from any Gaming Board.

 

(c)           If following the occurrence and during the continuance of an Event
of Default it shall become necessary or, in the opinion of the Administrative
Agent, advisable for an agent, supervisor, receiver or other representative of
the Lenders to become licensed or found qualified under any Gaming Laws as a
condition to receiving the benefit of any collateral encumbered by the Loan
Documents or to otherwise enforce the rights of the Lenders and the
Administrative Agent under the Loan Documents, each Obligor hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

HERBST GAMING, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

ZANTE, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

THE SANDS REGENT, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

PLANTATION INVESTMENTS, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

LAST CHANCE, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

64

--------------------------------------------------------------------------------


 

 

DAYTON GAMING, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

E-T-T, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

MARKET GAMING, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

HGI — LAKESIDE, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

HGI — ST. JO, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

HGI — MARK TWAIN, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

65

--------------------------------------------------------------------------------


 

 

CARDIVAN, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

CORRAL COUNTRY COIN, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

CALIFORNIA PROSPECTORS, LTD.

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

FLAMINGO PARADISE GAMING, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

 

 

 

 

THE PRIMADONNA COMPANY, LLC

 

 

 

 

 

By

/s/ David Ross

 

 

Name: David Ross

 

 

Title: Manager

 

66

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

 

as Administrative Agent

 

 

 

 

 

By

/s/ James A. Hanley

 

 

Name: James A. Hanley

 

 

Title: Vice President

 

67

--------------------------------------------------------------------------------